The offense is murder; the punishment, confinement in the penitentiary for five years.
A former appeal is reported in 117 Tex.Crim. Rep., 36 S.W.2d at page 751.
The special venire from which the jury was selected was drawn from jurors selected under the provisions of chapter 151, Special Laws of the Forty-Second Legislature (1931), at its Regular Session. (Vernon's Ann. Civ. St., art. 2116a, secs. 1-5). Appellant made a motion to quash the venire on the ground that the act in question was a local law in violation of the provisions of article 3, section 56 of the Constitution of Texas. In the case of Cecil Smith v. the State of Texas,,120 Tex. Crim. 431, 49 S.W.2d 739, delivered April 20, 1932, it was held that the act was invalid, in that it was a local law in violation of the provisions of article 3, section 56 of the Constitution.
The judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.